PER CURIAM.
Amarti Mitchell appeals the judgment and sentence imposed upon him after the trial court found he violated condition five of his order of probation for committing a new law violation. We affirm but remand solely for entry of a proper order revoking probation. See Dolinger v. State, 779 So.2d 419, 421 (Fla. 2d DCA 2000) (determining trial court erred by failing to enter a written *253revocation order and remanding for entry of said order); see also Green v. State, 23 So.3d 820, 821 (Fla. 4th DCA 2009) (remanding for entry of a written order revoking probation where record clearly showed the trial court had revoked appellant's probation).
AFFIRMED; REMANDED for entry of revocation order.
ORFINGER and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.